Case 1:20-cv-00540-ACK-RT Document 22 Filed 06/02/21 Page 1 of 1                                PageID #: 94




                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF HAWAII

 NOE RAQUINIO,                                     )         CV 20-00540 ACK-RT
                                                   )
                 Plaintiff(s),                     )         ORDER ADOPTING MAGISTRATE
                                                   )         JUDGE’S FINDINGS AND
         vs.                                       )         RECOMMENDATION TO DISMISS
                                                   )         FIRST AMENDED COMPLAINT AND
 KOANAIKI RESORT, ET AL.,                          )         ORDER DENYING PLAINTIFF’S
                                                   )         APPLICATION TO PROCEED IN
                 Defendant(s).                     )         FORMA PAUPERIS
                                                   )
 _____________________________                     )

 ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO
   DISMISS FIRST AMENDED COMPLAINT AND ORDER DENYING PLAINTIFF’S
               APPLICATION TO PROCEED IN FORMA PAUPERIS

         Findings and Recommendation having been filed and served on all parties on May 17,

 2021, and no objections having been filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28, United States

 Code, Section 636(b)(1)(C) and Local Rule 74.1, the Findings and Recommendations are

 adopted as the opinion and order of this Court.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai`i, June 2, 2021.



                                           ________________________________
                                           Alan C. Kay
                                           Sr. United States District Judge


                                                       1

 Raquinio v. Koanaiki Resort. et al., Civ. No. 20-00540 ACK-WRP, Order Adopting Magistrate Judge’s Findings and
 Recommendation to Dismiss First Amended Complaint and Order Denying Plaintiff’s Application to Proceed in
 Forma Pauperis.
